DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of 22 April 2022 has been entered in full.  Claims 9-20 remain withdrawn from consideration.  Claims 1-8 are under examination.

Withdrawn Objections And/Or Rejections
	The application is fully in compliance with the sequence rules and the issue regarding such set forth at pp. 2-3 of the previous Office action (mailed 17 November 2021) is hereby withdrawn.  Applicant’s comments (p. 7, remarks received 22 April 2022) regarding the substitute specification of 10 February 2021 have been reviewed and found to be accurate and thus are persuasive.
	The objection to claims 1-8 for informalities as set forth at p. 3 of the previous Office action (mailed 17 November 2021) is hereby withdrawn in view of the claim amendments (received 22 April 2022).
The rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/235964 A1 as set forth at p. 7 of the previous Office action (mailed 17 November 2021) is hereby withdrawn in view of the claim amendments (received 22 April 2022).
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grainger et al. as set forth at p. 8 of the previous Office action (mailed 17 November 2021) is hereby withdrawn in view of the claim amendments (received 22 April 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons discussed at pp. 4-6 of the previous Office action (mailed 17 November 2021) and for the reasons discussed below.
Applicant argues (pp. 7-8, remarks received 22 April 2022) that the incorporation of the limitations of claims 4 and 5 into claim 1 addresses the rejection which states that the only two species fully described are the clones and structures recited in claims 4 and 5.  
This has been fully considered but is not found to be persuasive.  The rejection included claims 4 and 5.  Page 5 of the previous Office action states that the specification fully describes only two species within the claimed genus, clone #6 and clone #24, which have the functional requirements set forth in the claims collectively (i.e., being an antigen specific reagent that specifically detects active TGF-β) and the structures set froth in claims 4 and 5.  However, p. 4 of the rejection also states that dependent claims 4 and 5, while they indicate specific BC, DE, and FG loop sequences, fail to recite structural limitations for other portions of the mutated protein, and thus also encompass a large genus defined by function and only partial structure.  The rejection at pp. 5-6 clarifies that only FN3 mutants that differ from the natural sequence of human FN3 (SEQ ID NO: 13) by (1) having an amino acid sequence modified at the BC loop as APYGWAPYR (SEQ ID NO: 1), at the DE loop as VPGYYSTA (SEQ ID NO: 2), and at the FG loop as VTGDGPYYQYWFYESIS (SEG ID NO: 3) (corresponding to clone #6) or (2) having an amino acid sequence modified at the BC loop as APAHRYDYYR (SEQ ID NO: 4), at the DE loop as VPPYYGYWYGTA (SEQ ID NO: 5), and at the FG loop as VTHYGGQPYIS (SEQ ID NO: 6) (corresponding to clone #24); either of which is optionally fused to a heterologous sequence such as an Fc region or a rabbit lgG constant region (GH2/CH3), are adequately described.  In the instant case, original claims 4 and 5, and all of the currently amended claims, fail to specify the structure of the starting FN3 sequence.  Accordingly, the claims still encompass an enormous genus of structures which are not adequately described by the description of only two species of the genus for all of the reasons discussed herein.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
02 May 2022